DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the set of tumor associated antigens: Ethylmalonic encephalopathy protein 1 (ETHE1), Tumor protein p53 (p53), and Cancer/Testis Antigen 1A (CTAGIA) as the elected species in the reply filed on 9/19/2022 is acknowledged.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to
a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without
significantly more. The claim recites contacting a sample obtained from the subject with tumor associated proteins, detecting a binding, and characterizing the subject as having an increased probability of having lung cancer (i.e. correlating the presence/absence of binding to existence or status of lung cancer in the subject). The correlating step reflects a naturally
occurring correlation or relationship and is a judicial exception. This is also an abstract idea
(mental process and mathematical relationship) judicial exception. This judicial exception is not
integrated into a practical application because the claim requires nothing beyond the correlation
step. The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception because contacting a sample and determining the presence/absence of binding to tumor associated proteins would have been routine and conventional data gathering steps.
Claims 5-7 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is directed to a method that has no particular goal recited in the preamble.  The final step is detecting a binding to a moiety of unknown structure in a sample from a subject.  Claim 1 is considered to be an assay method where the binding information collected (determination of the presence or absence of binding) is not used in any way.  As written, any or all of the multiple tumor associated proteins could bind to the single moiety of unknown structure in the claim, but the binding by each tumor associated protein is not differentiated.  It is not clear how this type of assay would be used.  
The sample is from a subject that must have or be suspected of having lung cancer.  However, there are no criteria set forth in the specification to identify or select the population of subjects suspected of having lung cancer. It is noted that the subject and the sample are not limited to humans but include birds, fish, and rodents.  See  paragraph [0082] of the specification.  It is unclear whether birds and fish or other subjects embraced by the claims develop lung cancer.
Part (b) of claim 1 requires detecting binding to at least ETHE1, a fragment thereof , or a polypeptide having at least 80 percent sequence homology with the sequence of SEQ ID NO: 1 or an antigenic fragment thereof.  However, part (a) recites contacting a single sample with a plurality of isolated and purified tumor associated proteins.  There are no steps to discriminate or attribute any binding to any particular tumor associated protein.  That is, as written, the claim includes contacting all tumor associated proteins to the single sample simultaneously.  To the degree that applicant intended the claim to use protein arrays or some other particular format for contacting and detecting where binding for each individual tumor associated protein is determined separately, claim 1 is not so limited.
It is noted that the examples screen human samples against human tumor associated proteins.  For example, it does not appear to be probable that contacting human tumor associated proteins with a sample from fish or birds or other non-human subjects will reveal any binding.  In addition, the examples address non-specific binding.  The claimed methods do not.  
Claim 4 depends upon claim 1 and requires that the moiety comprises an autoantibody.  This is a circular limitation that requires foreknowledge that the sample from the subject contains such an autoantibody.  While the specification discloses evaluating serum samples (see Example 1), samples can be any biological fluid including sweat, breast milk, bone marrow, and pancreatic juice.  See paragraph [0092] of the specification.  There is no disclosure of autoantibodies that would bind all tumor associated proteins (including fragments and homologous sequences) recited in the claims as being in present in all samples embraced by the claims.  In addition, the method recites no steps that determines that any binding found in claim 1 is to an autoantibody rather than some other moiety in the sample.  The information collected in claim 4 is not used in any way.
Claim 5 (and dependent claims 6-7) depends upon claim 1 and requires further characterizing the subject as having increased probability of having lung cancer, wherein the characterizing is performed with a particular sensitivity.  Claims 5-7 are considered to be methods of diagnosis.  However, claims 5-7 do not set forth any steps as to how the determination of increased probability of having lung cancer is determined.  There are no steps using the information collected in claim 1.  There are no specific comparison steps.  There are no references or controls.  In addition, these claims are circular for the subjects of claim 1 that already have lung cancer.  See claim 1 “wherein the subject has or is suspected of having lung cancer.”
Claims 8-9 depend upon claim 1 and requires that the moiety binds to at least a portion of an antigenic sequence as defined in SEQ ID NO: 1. This is a circular limitation that requires foreknowledge that the sample from the subject contains such a moiety.  Claim 8 does not set forth any steps to determine binding to any particular portion of  SEQ ID NO: 1.  While SEQ ID NOS: 22-29 are disclosed as being antigenic sequences for human ETHE1, it is unclear if the claim is limited to these.  No other antigenic sequences are disclosed.  The information collected in claims 8-9 is not used in any way.
Claim 10 depends upon claim 1 and requires that the detecting comprises detecting a signal.  However, there are not limitations in claims 1 or 10 that provide such a signal.  At least for example, there is no detectable label attached to the tumor associated proteins.
Claim 20 depends upon claim 1 and requires detecting being carried out by a computer.  Claim 20 does not identify what specific steps are being performed by a computer. At least for example, there is no detectable label attached to the tumor associated proteins that could be quantitated by a computer.
Claims 10-20 concern signal analysis.  In particular, claims 16-18 are concerned with finding a particular Z score.  However, this information is not used in any way by the method.
The claims as written do not enable diagnosis of early lung cancer or characterizing a subject as having an increased probability of having lung cancer as recited in claims 5-7.  In particular, Table 6 discloses that the combination of CTAG1A, TP53, ETHE1 (the elected combination of tumor associated proteins) has a validated sensitivity of 45.5% and validated specificity of 89.2%.  This combination does not meet the limitations of claims 5-7.  Many other combinations of tumor associated proteins did not either.  The best combination was p53, ETHE1, and HRas with 50.7% sensitivity and 90.7% specificity (not meeting the limitations of claims 5-7).  See paragraph [0238].
Example 1 discloses evaluating a cohort of 1101 serum samples from a combination of lung cancer patients, healthy patients, and other patients.  Table 1 discloses the characteristics of the samples.  Table 2 discloses candidate proteins identified using the HuProt Array.  
Example 2 discloses that 100 serum samples (80 patients with lung cancer and 20 healthy individuals) were individually profiled on HuProt Arrays.  These arrays comprised 20,240 unique human full length proteins.  Labeled antibody probes were used and the antibody signals were acquired by scanning.  Data analysis was performed to provide a Z-score of each binding assay.  Sensitivity and specificity were calculated. 
Example 3 discloses construction of a 170 candidate protein lung cancer focused array.  Serum samples from a discovery cohort and a validation cohort were profiled using these arrays.
For the elected tumor associated proteins, p53 signal distribution is in Figure 4A, ETHE1 in Figure 4D, and CTAG1A in Figure 11A.  Areas under the ROC curves were calculated for p53 in Figure 4B, ETHE1 in Figure 4D, and CTAG1A in Figure 11B.  See also Table 5.
Example 7 discloses that the combination p53, ETHE1, and HRas (not the elected combination) had the sensitivity and specificity of 49.6% and 87.9%, respectively, for early LC diagnosis using ELISA (not meeting the limitations of claims 5-7).  See paragraph [0245].
The claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-7 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is confusing in reciting “increased probability of having lung cancer” because at least some of the subjects in claim 1 have lung cancer.  Secondly, the claims do not make clear what this increased probability is in comparison to (e.g. healthy subjects, other cancers, etc.).
Claims 16-17 lack antecedent basis in claim 1 for a signal.  Claim 17 lacks antecedent basis in claim 1 for a reference signal.
Claim 18 is unclear as to whether or not the second sample is contacted with the same tumor associated proteins as the first sample.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Labaer et al. (U.S. Patent Application Publication 2019/0004051) in view of Spetzler et al. (U.S. Patent Application Publication 20140141986).
Labaer et al. discloses and claims method for detecting lung cancer, comprising the steps of: contacting a patient sample capable of containing an auto antibody (AAb) with a panel of antigens, thereby forming an antigen/AAb complex in vitro if said AAb binds an antigen on said panel, wherein said panel of antigens is selected from the group consisting of one or more of TTL14, VPS72, CTTNBP2NL, TSPYL2, ACTL6B, ACVR2B, BRAF, KLF8, BAT4, C12ORF50, IQCE, CSPP1, KRT8, MORC2, FAM76A, NF2, TLK1, P53 (TP53), and NYESO1 (also known as CTAG1B); and detecting any of said antigen/AAb complex in comparison with a control.  See at least abstract and claims.  Labaer et al. discloses studying samples from subjects with lung adenocarcinoma (i.e. have lung cancer).  See at least paragraph [0028].  Protein array and image analysis and ELISA assays are used to detect binding.  See at least paragraphs [0029-0039].  These methods would involve signal detection with probes associated with anti-immunoglobulin antibodies, chromophores, and fluorescent markers.  The analysis would use computers.  (See instant claims 10-15 and 20.)
Labaer et al. does not include the tumor associated antigen ETHE1.  CTAG1B has at least 80% sequence homology with human CTAG1A (instant SEQ ID NO: 7) as recited in instant claim 1.  See alignment of CTAG1B (Qy) aligned with CTAG1A (Db, corresponding to instant SEQ ID NO: 7) below.

  Query Match             86.3%;  Score 821;  DB 1;  Length 180;
  Best Local Similarity   85.6%;  
  Matches  154;  Conservative   11;  Mismatches   15;  Indels    0;  Gaps    0;

Qy          1 MQAEGRGTGGSTGDADGPGGPGIPDGPGGNAGGPGEAGATGGRGPRGAGAARASGPRGGA 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db          1 MQAEGRGTGGSTGDADGPGGPGIPDGPGGNAGGPGEAGATGGRGPRGAGAARASGPGGGA 60

Qy         61 PRGPHGGAASAQDGRCPCGARRPDSRLLELHITMPFSSPMEAELVRRILSRDAAPLPRPG 120
              ||||||||||  :| | |||| |:||||| :: |||::|||||| || |::|| ||| ||
Db         61 PRGPHGGAASGLNGCCRCGARGPESRLLEFYLAMPFATPMEAELARRSLAQDAPPLPVPG 120

Qy        121 AVLKDFTVSGNLLFIRLTAADHRQLQLSISSCLQQLSLLMWITQCFLPVFLAQAPSGQRR 180
               :||:||||||:| ||||||||||||||||||||||||||||||||||||||| ||||||
Db        121 VLLKEFTVSGNILTIRLTAADHRQLQLSISSCLQQLSLLMWITQCFLPVFLAQPPSGQRR 180


Spetzler et al. discloses ETHE1 as a lung cancer biomarker.  See at least paragraph [0791] (43rd line of paragraph).  Biomarkers can be assessed for diagnostic purposes.  See abstract.
It would have been obvious to add the lung cancer biomarker ETHE1 as taught by Spetzler et al. to the lung cancer biomarker panel disclosed by Labaer et al. to include in the analysis of patient samples to detect lung cancer as disclosed by Labaer et al.  One would have been motivated to do so to provide additional diagnostic markers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa